DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 12 July 2022 has been considered.  New rejections based on applicant’s amendments are recited below.  Claims 1-16 are currently pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  For claim 1, the phrase “said outer channel is a concentric circle” is indefinite as it is unclear what this channel is concentric with.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 5, 8-12 and 14-16 is/are rejected under 35 U.S.C. 102(a)() as being anticipated by U.S. Patent Application Publication No. 2017/0079219 to Stanley et al (Stanley).
Concerning claim 1, Stanley discloses an engaging tool, said tool comprising: 
a front face (E1 in the figure reproduced below) and a back face (E2 in the figure reproduced below) connected by two opposing side faces (E3 in the figure reproduced below) and an opposing top face (E4 in the figure reproduced below) and base face (E5 in the figure reproduced below); 
wherein said front face (E1) comprises a concave V-shape, wherein said V-shape extends from said top face (E4) to said base face (E5); 
wherein said front face (E1) comprises an outer channel (345) which extends inwardly into said front face (E1), and wherein said outer channel is a concentric circle (see figure 19); 
a tube (340) extending outwardly from said front face (E1), wherein said tube (340) is located within said outer channel (345); and 
wherein said outer channel (345) comprises a diameter, and wherein said tube (340) comprises a diameter, and wherein the diameter of said tube (340) is less than the diameter of said outer channel (345).
Concerning claim 2, Stanley discloses said two opposing sides (E3) are approximately parallel to one another, and wherein said two opposing sides (E3) are approximately perpendicular to said top face (E4).
Concerning claim 5, Stanley discloses said tube (340) comprises a hollow internal cavity (270).
Concerning claim 8, Stanley discloses said internal cavity (270) comprises a restricted cavity.
Concerning claim 9, Stanley discloses said front face (E1) comprises two opposing downwardly sloping sides (E6 in the figure reproduced below), wherein said downward and inwardly sloping sides (E6) intersect at an inflection point (E7 in the figure reproduced below).
Concerning claim 10, Stanley discloses said inflection point (E7) is located approximately at a midpoint along said width of said front face.
Concerning claim 11, Stanley discloses a midpoint of said tube (340) is located approximately at said inflection point (E7).
Concerning claim 12, Stanley discloses said tube (340) has a top, and wherein said top is lower in elevation than the elevation of said side face (E3).

Concerning claim 14, Stanley discloses fins which extend from the top (E8 in the figure reproduced below) and base faces (E9 in the figure reproduced below).
Concerning claim 15, Stanley discloses said back face (E2) comprises a V- shaped convex shape.
Concerning claim 16, Stanley discloses at least one fin (E8 in the figure reproduced below) which extends from the top face (E4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stanley.
Concerning claim 3, Stanley does not disclose said tube and said engaging tool comprise a single integrally made piece.  While the process the tube is formed on the engaging tool is not germane to the patentability of the product, it does imply that the tube and engaging tool are permanently connected.  However, it would have been obvious to the skilled artisan at the time of the invention to construct the engaging tool of Stanley such that the tube and engaging tool are integral as the use of a one piece construction instead of the structure disclosed would merely be a matter of obvious engineering choice.
Concerning claim 13, Stanley does not disclose said tube is permanently attached to said front face.  However, it would have been obvious to the skilled artisan at the time of the invention to construct the engaging tool of Stanley such that the tube and engaging tool are integral as the use of a one piece construction instead of the structure disclosed would merely be a matter of obvious engineering choice.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stanley in view of U.S. Patent Application Publication No. 2018/0280988 to Smeets et al (Smeets).
Concerning claim 4, Stanley does not disclose said tube comprises internal threading.
Smeets discloses an engaging tool comprising a front face (22) and a tube (54) extending from said front face and said tube (54) comprises internal threading (42.1).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to add the internal threads of Smeets to the tube of Stanley because, as taught by Smeets, this internal threaded allows the fastener to pull the tool towards the tool holder (¶40).

Claim(s) 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stanley in view of U.S. Patent No. 10,327,394.
Concerning claims 6 and 7, Stanley does not disclose said internal cavity extends from said tube and through the entirety of said engaging tool or said internal cavity comprises an unrestricted cavity (these limitations being essentially synonyms).
Willibald discloses an engaging tool comprising a front surface (14) having a concave V-shape running from a top surface (40) to a base surface (42), an outer channel (46) extending into the front face and a tube (85) having an internal cavity (46) wherein said internal cavity (46) extends from said tube and through the entirety of said engaging tool and  wherein said internal cavity comprises an unrestricted cavity.
Because both these references are concerned with a similar problem, engaging tools having a concave V-shaped front face and a back face having cutting surfaces, it would have been obvious to a person of ordinary skill in the art at the time of the invention to replace the internal cavity of Stanley with that of Willibald as the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  The results of this combination would be predictable as it would simply result in the fastener going through the back face as well as the front face which is well known in the art as seen in Willibald.  Accordingly this simple substitution will obtain predictable results and is therefore obvious and proper combination of the references is made.

    PNG
    media_image1.png
    513
    370
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    422
    442
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    424
    530
    media_image3.png
    Greyscale


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  U.S. Patent Nos. 10,118,178 and 10,953,406 and disclose other engaging tools known in the art.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew Katcoff whose telephone number is (571)270-1415. The examiner can normally be reached M-Th: 8-4, Fri: Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on 571-270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew Katcoff/           Primary Examiner, Art Unit 3725                                                                                                                                                                                             
08/23/2022